Exhibit IRET Fourth Quarter Fiscal 2008 Supplemental Operating and Financial Data for the Quarter Ended April 30, 2008 CONTACT: Michelle Saari VP - Investors Relations Direct Dial: 701-837-4738 E-Mail:msaari@iret.com 12 Main StreetSouth Minot, ND58701 Tel:701-837-4738 Fax:701-837-7117 www.iret.com Supplemental Financial and Operating Data Table of Contents April 30, 2008 Page Company Background and Highlights 2 Investment Cost by Segment Key Financial Data Condensed Consolidated Statements of Operations 5 Condensed Consolidated Balance Sheets 6 Funds From Operations 7 Earnings Before Interest, Taxes, Depreciation and Amortization (EBITDA) 8 Capital Analysis Long-Term Mortgage Debt Analysis 9 Capital Analysis 10 Portfolio Analysis Stabilized Properties Net Operating Income Summary 11 Net Operating Income Detail 12-15 Stabilized Properties and Overall Economic Occupancy Levels by Segment 16 Tenant Analysis Commercial Leasing Summary 17-18 Multi-Family Residential Summary 19 10 Largest Tenants - Based on Annualized Base Rent 20 Lease Expirations as of April 30, 2008 21 Growth and Strategy Fiscal 2008 Acquisition Summary 22 Fiscal 2007 and 2008 Development Summary 23 1 Company Background and Highlights Fourth Quarter Fiscal 2008 Investors Real Estate Trust is a self-administered, equity real estate investment trust (REIT) investing in a portfolio of income-producing properties located primarily in the upper Midwest.IRET’s portfolio is diversified among multi-family residential, office, medical (including senior housing), industrial and retail segments. Through the fourth quarter of fiscal year 2008, IRET has acquired $154.7 million in assets, consisting of four office/warehouse properties, fifteen medical office properties (including eight senior housing facilities), three office building and one multi-family residential property.During fiscal year 2008, the Company sold a small office property located in Minnetonka, Minnesota, and two small apartment properties located in Harvey, North Dakota and Devils Lake,
